Order entered November 13, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00548-CR

                            JUAN JOSE VAZQUEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-82231-2011

                                         ORDER
       Appellant’s motion for an extension of time in which to file a motion for rehearing is

GRANTED. Appellant’s motion for rehearing, filed November 7, 2013, is deemed timely filed.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE